Title: To George Washington from Lieutenant Colonel Aaron Burr, 20 July 1777
From: Burr, Aaron
To: Washington, George



Honored Sir
Peekskill [N.Y.] 20th July 1777

I was this Morning favoured with your Excellency’s Letter of 29th Ulto and my Appointment in Col. Malcolms Reg. I am truly sensible of the Honour done me, and shall be studious that my Deportment in that Station be such as will ensure your future Esteem—I am nevertheless Sir, constrained to observe that the late Date of my Appointment subjects me to the Command of many who are younger in the Service and junior Officers the last Campaign—With Submission, and if there is no Impropriety in requesting what so nearly concerns me, I would beg to know, whether it was any Misconduct in me or extraordinary Merit or Services in them, which entituled the Gentlemen lately put over me, to that Preference; or if an uniform Diligence and Attention to Duty has marked my Conduct, since the Formation of an Army,

whether I may not expect to be restored to that Rank of which I have been deprived, rather, I flatter myself, through Accident than Design: I would wish equally to avoid the Character of turbulent or passive, & am unhappy to have troubled your Excellency with a Matter which concerns only myself, but as a decent Attention to Rank is both proper & necessary, I hope it will be excused in one who regards his Honour, next to the Welfare of his Country.
I am not yet acquainted with the State of the Regimt or the Prospect of filling it; but shall immediately repair to their Rendevouz, and receive Col. Malcom’s Directions. I have the Honour to be, with the greatest Respect, Your Excellencys very hum. Servt

A. Burr

